Citation Nr: 1231001	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  10-17 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from March 1968 to January 1969.  This matter is before the Board on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey which denied service connection for a psychiatric disorder.  In June 2011 a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In August 2011 this matter was remanded by the Board for further development.  

The the issue of secondary service connection for alcohol abuse has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

A psychiatric disability was not manifested in service; a psychosis was not manifested in the first postservice year; and the preponderance of evidence is against a finding that any currently diagnosed psychiatric disability, including a mood disorder, major depression, or generalized anxiety disorder, is related to the Veteran's service.


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric disability, including a mood disorder, major depression, or generalized anxiety disorder, is not warranted. 38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

When VCAA notice is delinquent or erroneous, the 'rule of prejudicial error' applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA notice requirements were satisfied by an October 2009 letter that explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and advised him to submit any evidence or provide any information he had regarding his claim.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the October 2009 letter informed him of disability rating and effective date criteria.

In addition, the issue on appeal was readjudicated several times, most recently in a June 2012 supplemental statement of the case.  The Veteran has had ample opportunity to respond/ supplement the record, and is not prejudiced by any technical notice deficiency (including in timing) that may have occurred earlier in the process.  VA's notice requirements in this matter are met.

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained VA outpatient treatment records.  The Veteran's service treatment records (STRs) are associated with his claims file.  Written evaluations have been provided by his treating psychologist.  The Veteran also provided testimony during his 2011 hearing.

The Veteran underwent VA examinations in November 2009 and November 2010.  These examinations, taken together, are found to be adequate for adjudication purposes.  The examiners specifically noted that the claims folders had been reviewed; summarized the relevant evidence in great detail in report; examined the Veteran; and the 2010 examiner explained the negative opinion (finding no relationship between his diagnosed psychiatric disorder and service).  The opinions, taken together, are adequate because they reflect familiarity with the entire record, considered history elicited from the Veteran, and the 2010 report includes a detailed explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The Board finds that there has been substantial compliance with its 2011 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  An August 2011 development letter advised the Veteran to identity clinical records of private treatment mentioned in the record, and that if he wanted VA to obtain the records he was to complete an authorization and consent form for each provider.  He did not provide any authorization and consent forms in response, but did provide a written statement regarding his post-service treatment; a written statement from his wife; and a March 2012 treatment summary from his current treating psychologist.  In light of the foregoing, VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Factual Background

The Veteran's STRs reflect that in January 1969, after nine months in service, he was referred for psychiatric evaluation with chief complaints of excessive nervousness and marked anxiety, especially while on his job as an air traffic controller.  During his hospitalization for evaluation from January 3 to 20 at Wilford Hall Hospital, he reported his problems began in service with his aircraft traineeship and that he had difficulty sleeping, weight loss, crying spells, and periods of heavy drinking.  He reported that while on leave two months earlier he had attempted to jump out a three story window while drunk but was caught by his ankles on his way out.  He stated that he was moody prior to service and had outbursts of anger when he would strike individuals.  He reported he had no psychiatric contact in the past and that there was no mental illness in his family.  Mental status examination revealed no evidence of a psychotic thought disorder.  While he had mildly depressed mood and affect, he was not judged to be seriously depressed due to the content of his speech and his responses.  Psychological testing revealed a superior IQ, and many of his responses were strongly suggestive of a characterological etiology.  The final diagnosis was no psychiatric diagnosis.  He was recommended for administrative separation based on his failure to adjust to the Air Force and his adolescent quality.  

The day after his discharge on January 21, he became violent in his barracks, attacking people and in general was in a rage.  It was believed that the Veteran was a hazard to himself and others.  He was seen by the Department of Psychiatry at Wilford Hall, and he attributed his behavior to drinking.  On examination he was oriented times three with appropriate thinking and no evidence of psychotic process.  The impression was a character disorder and it was suggested that he be placed in protective custody while processing out of service.  His January 22, 1969 separation examination noted that he had a character disorder.

The earliest postservice psychiatric evidence is the Veteran's November 2009 VA examination report.  The examiner noted the claims folder had been reviewed.  The Veteran reported that he had brief psychological services in 1973 when his mother had cancer diagnosed; he saw a school psychologist several times between 1974 and 1977 for family-related issues; and he and his wife met with a licensed clinical social worker to deal with their relationship after he lost his long-term job in 2004.  He reported that over the last year or so he had been crying and sleeping more with feelings of fatigue and lack of motivation.  The diagnosis was mood disorder, not otherwise specified.

With respect to a relationship between his current mood disorder and service, the examiner stated, "the Veteran's current diagnosis can in no way be attributed to his military career."  The examiner explained that after his brief (10 month) period of service, "he was able to successfully complete college" and he had "a long work history that has been marked by the past 5 years by some conflict, especially due to extracurricular relationships."  The examiner found that the Veteran had "a long and relatively consistent work history until he was let go by the school district" (due to inappropriate behavior with an employee).  The examiner noted that the Veteran was unable to succeed in the military.

The Veteran's private psychologist, who diagnosed the Veteran with major depression and a generalized anxiety disorder, provided a written evaluation in April 2010 that concluded that "it appears that his difficulties initiated while on active duty and have persisted throughout the years, contributing to his participation in a series of therapeutic and rehabilitative experiences, including his present participation in individual psychotherapy."  The psychologist noted that subsequent to service the Veteran "struggled in his readjustment both vocationally and interpersonally."  He noted that the Veteran within a period of two years after service worked approximately 15 different jobs.  He reported that he drank and had an intensification of his depressive thoughts.  It was noted that he pursued college several times and that the third time he had "little more success than in his prior attempts."  The psychologist, W. Florek, Ph.D., noted that the Veteran worked as a custodian for a school system from 1987 to 1993, was riffed, and then rehired in 1995 until 2004.  He then held two jobs with environmental companies from 2004 to 2009.  A March 2012 statement also from W. Florek, Ph.D., was very similar in its findings and conclusions. 

A November 2010 VA examination noted that the claims folder had been reviewed and that "it was unclear whether [the Veteran] was a reliable historian due to inconsistencies in his report from last evaluation."  The Veteran reported that he completed college and had started to get his master's in American Studies from New York University in 1977 while working full-time in insurance sales.  He reported that he worked in environmental compliance for the school district from 1987 to 2004 until he left after being accused of sexual harassment.  He reported previous psychiatric treatment included seeing a college counselor when his mother died and seeing a couples counselor in 2004 after termination from his job due to inappropriate behavior with an employee.  The diagnosis was mood disorder and alcohol abuse, in remission.

The examiner opined that "there does not appear to be any causal relationship between [the Veteran's] military career and his current psychiatric condition."  The examiner noted the Veteran was unable to succeed in the military and took a drastic measure; however, he was able to complete college, going full-time, as well as having two part-time jobs throughout.  It was noted that he had maintained a marital relationship as well as employment.  Inconsistencies in his job were attributed to some type of character disorder.

A statement from the Veteran's wife, received in September 2011, notes that she met her husband when they were both in college and that he never spoke much about his time in service other than to say that it was stressful being an air traffic controller at a young age.  She described her marriage positively, noting that the Veteran could be quick to anger and that they went to counseling together five years previously, at her request, due to "a very difficult period in our marriage due to painful circumstances resulting in his job loss." 
C. Legal Criteria and Analysis

The Board notes that it has reviewed all of the evidence of record, to include both in the Veteran's claims file and in 'Virtual VA' (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any additional evidence or correspondence pertinent to the matter at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence or aggravation of psychoses may be presumed if such is manifested to a compensable degree within a year of a veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, a claimant must submit: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is not in dispute that the Veteran now has a psychiatric disability, as various postservice medical records show he carries diagnoses of major depression, a mood disorder, generalized anxiety disorder, personality disorder, and alcohol abuse in remission.

As an initial matter, service connection is not available for personality disorders or primary alcohol abuse.  Personality disorders, of themselves (without superimposed acquired psychiatric disability) are not compensable disabilities.  See 38 C.F.R. §§ 3.303(c), 4.9.  Further, the law specifically prohibits compensation for disability due to primary alcohol abuse.  38 U.S.C.A. § 1110.

Regarding the remaining psychiatric diagnoses the preponderance of the evidence is against a finding that such disabilities are related to the Veteran's service.  In addition, a psychosis is not shown to have been manifested to a compensable degree in the first postservice year.  There is nothing in the record that shows that the Veteran has ever had a psychosis diagnosed.  The preponderance of the evidence shows that the Veteran's current acquired psychiatric disabilities (major depression, mood disorder, generalized anxiety) did not develop until many years after service.  Therefore, service connection for these disabilities on the basis that they became manifest in service, and persisted, or on a presumptive basis (for psychosis as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

Therefore, to establish service connection for any currently diagnosed psychiatric disability, the Veteran must show, by competent evidence, that such disability is somehow otherwise related to his service.  The preponderance of the evidence in the record is against a finding of a relationship between any current psychiatric disability and the Veteran's service.  The positive evidence includes the nearly identical 2010 and 2012statements from W. Florek, Ph.D.  The negative evidence includes the November 2009 and November 2010 VA examination reports by B. Oppenheim, Ph.D., and N. Thoms, Psy.D.  

Weighing the probative value of the evidence supporting the Veteran's claim against the probative value to the evidence against his claim, the Board finds that conclusions reached by the 2009 and 2010 VA examiners are more probative and persuasive than those of W. Florek, Ph.D.  First, the negative evidence is more persuasive because two separate VA examiners came to the same conclusion (that there was no relationship between current psychiatric disability and service), whereas the positive evidence consists of the opinion of only one individual, W. Florek, Ph.D.  Second, the 2009 and the 2010 VA examiners had the benefit of a review of the complete record, including STRs and the Veteran's written statements, whereas there is no indication that Dr. Florek reviewed the complete record (or was familiar with accurate factual data).  The November 2010 VA examiner also had the benefit of reviewing the April 2010 statement of W. Florek, Ph.D.  This review strengthens the 2009 and 2010 VA examiners' conclusions as they specifically noted supporting evidence in the record to buttress their findings.  For example, the 2010 examiner noted that the Veteran had been discharged from service with a diagnosis of a character disorder.  

Third (and very significant) is that the opinion of Dr. Florek is based on inaccurate facts.  In his 2010 and 2012 reports, Dr. Florek indicates that the Veteran was unable to finish college and that the Veteran was a custodian for a school system.  These findings led to Dr. Florek's conclusion that the Veteran had "difficulties" that "persisted through the years" and that he "struggled in his readjustment [from service], both vocationally and interpersonally."  In fact, the Veteran has reported numerous times that he completed college (and began a graduate program) and that he felt like he had good jobs and was making over $85,000 a year when he retired (and had worked for the school system in a professional capacity).  See November 2010 VA examination report; see also 2011 hearing transcript at 18.  Because the opinions of Dr. Florek are based on inaccurate factual premises, they are lacking in probative value.  In summary, the evidence against the Veteran's claim, namely the 2009 and 2010 VA examination reports, is more probative than the medical nexus evidence submitted in support of his claim.  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Hence, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied.


ORDER

Service connection for a psychiatric disability, to include a mood disorder, major depression, or generalized anxiety disorder, is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


